  Case 1:20-mj-00624-SMG Document 3 Filed 08/03/20 Page 1 of 2 PageID #: 11

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SK:APW                                           271 Cadman Plaza East
F. #2020R00673                                   Brooklyn, New York 11201



                                                 August 3, 2020

By E-mail

The Honorable Steven M. Gold
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Elijah Song
                     Docket No. 20-MJ-624 (SMG)

Dear Judge Gold:

               The government respectfully moves for an order unsealing the complaint and
arrest warrant in the above-captioned matter.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:              /s/
                                                 Andrew P. Wenzel
                                                 Assistant U.S. Attorney
                                                 (718) 887-1294
Enclosure

cc:    Clerk of Court (by ECF)
       Nicholas Ramcharitar, Esq.
  Case 1:20-mj-00624-SMG Document 3 Filed 08/03/20 Page 2 of 2 PageID #: 12


SK:APW
F.# 2020R00673

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                             PROPOSED ORDER
          - against -                                No. 20-MJ-624 (SMG)
ELIJAH SONG,

                        Defendant.

--------------------------X


                 Upon the application of SETH D. DUCHARME, Acting United States

Attorney for the Eastern District of New York, by Assistant United States Attorney Andrew

P. Wenzel, for an order unsealing the complaint and arrest warrant in the above-captioned

matter.

                 WHEREFORE, it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.


Dated: Brooklyn, New York
       Aug. 3, 2020
       _________________, 2020




                                            HONORABLE STEVEN M. GOLD
                                            UNITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
